Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a measuring system intended to be associated with a group of products and to be wrapped with a plastic film together with the group of products to form a palletized load and arranged to measure a plurality of physical quantities acting on the palletized load when moved and/or transported, the measuring system comprising: a supporting frame provided with a supporting plane for the group of products; a first detecting module housed inside the supporting frame and provided with first sensors to detect and measure with a first data acquisition time first physical quantities acting on the palletized load; a second detecting module housed in the supporting frame and provided with second sensors to detect and measure with a second data acquisition time second physical quantities acting on the palletized load; and a processing module positioned on the supporting plane, inserted among the products and having dimensions and weight comparable to those of one of the products, wherein the processing module comprises: a first computing unit connected to the first detecting module for receiving and processing data related to the first physical quantities and for saving the data on a first memory unit, wherein the first computing unit, the first memory unit and the first detecting module form a first measurement chain of the first physical quantities having the first data acquisition time; and a second computing unit connected to the second detecting module for receiving and processing data related to the second physical quantities and for saving the data on a second memory unit, wherein the second computing unit, the second memory unit and the second detecting module form a second measurement chain of the second physical quantities having the second data acquisition time.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637